Exhibit 10.1
Charles Elliott (C.E.) Andrews
CONFIDENTIAL AGREEMENT AND RELEASE
     SLM Corporation and its subsidiaries, predecessors, and affiliates
(collectively “SLM”) and I have reached the following confidential understanding
and agreement. In exchange for the Special Payments and other consideration
listed below, I promise to comply fully with the terms of this Confidential
Agreement and Release (“Agreement and Release”). In exchange for my promises,
SLM agrees to provide me with the benefits listed below, certain of which I am
not otherwise entitled.
     (1) Special Payments and Benefits:
     (a) Unless I have revoked this Agreement and Release pursuant to Section
(8) below, SLM will pay me severance pay in the following manner: a total amount
of $2,500,000, less withholding taxes and other deductions required by law, paid
in a lump-sum payment. Such severance payment will be made in a lump sum no
earlier than the eighth calendar day and no later than the twenty-first calendar
day after my signature on this Agreement and Release.
     (b) Unless I have revoked this Agreement and Release pursuant to Section
(8) below, SLM will pay me an additional payment of $500,000 in lieu of a 2008
bonus, less withholding taxes and other deductions required by law. Such
additional payment will be made in a lump sum no earlier than the eighth
calendar day and no later than the twenty-first calendar day after my signature
on this Agreement and Release.
     (c) Medical/Dental/Vision Continuation: My current medical, dental and
vision coverage will continue through the end of the month of my termination.
The first day of the month following my Termination Date, on October 1, 2008, I
will have the right to continue my current medical, dental and vision coverage
through COBRA for up to 12 months. If I properly elect COBRA continuation
coverage, SLM will pay directly to the insurance carrier the employer portion of
the total cost of my medical, dental and vision insurance premiums for the
12-month period of October 1, 2008 through September 30, 2009.
     (d) Benefit Programs: I waive future coverage and benefits under all SLM
disability programs, but this Agreement and Release does not affect my
eligibility for other Company medical, dental, life insurance, retirement, and
benefit plans or the contract pension benefits I have accrued through my
termination date under my Employment Agreement of February 24, 2003. Whether I
sign this Agreement and Release or not, I understand that my rights and
continued participation in those plans will be governed by their terms, and that
I generally will become ineligible for them shortly after my termination, after
which I may be able to purchase continued coverage under certain of such plans.
I understand that except for the benefits that may be due under 401(k), pension,
supplemental pension, supplemental retirement benefit as identified in my
Employment Agreement, and other deferred compensation plans to which I may be
entitled under SLM’s standard employee benefit plans, that I will not receive
any other wage, vacation, or other similar payments from SLM or any of the
entities discussed in Section (2).
     (e) For SLM equity vesting purposes, SLM deems my termination a job
abolishment.

1 of 6



--------------------------------------------------------------------------------



 



     (f) Subject to any earlier payment provisions set forth above, and except
for the benefits and payments described in 1(c) (medical/dental/vision
continuation) and 1(d)(benefit programs), all payments or reimbursements
described in this Section 1 shall be paid to me on or before March 15, 2009.
     (2) Release: In consideration of the Special Payments and Benefits
described above, I agree to release SLM, and all of its subsidiaries,
affiliates, predecessors, successors, and all related companies, and all of its
former and current officers, employees, directors, and benefits plan trustees of
any of them (collectively “Released Parties”) from all actions, charges, claims,
demands, damages or liabilities of any kind or character whatsoever, known or
unknown, which I now have or may have had through the date I sign this Agreement
and Release. For example, I am releasing all common law contract, tort, or other
claims I might have, as well as all claims I might have under the Age
Discrimination in Employment Act (ADEA), the WARN Act, Title VII of the Civil
Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, the
Americans with Disabilities Act (ADA), the Employee Retirement Income Security
Act of 1974 (ERISA), individual relief under the Sarbanes-Oxley Act of 2002,
Virginians with Disabilities Act, Virginia Human Rights Act, Virginia Labor and
Employment Code Section 40.1 et. seq., and any other federal, state or local
laws, to the extent permissible by private agreement and consistent with
applicable law. I further waive any right to payment of attorneys’ fees, which I
may have incurred. It is understood and agreed that by entering into this
Agreement and Release, SLM does not admit any violation of law, or any of my
rights, and has entered into this Agreement and Release solely in the interest
of resolving finally all claims and issues relating to my employment and
separation.
     The parties expressly agree however, that nothing in this Release shall
preclude my participation as a member of a class in any suit or regulatory
action brought against the Released Parties arising out of or relating to any
alleged securities violations or diminution in the value of SLM securities.
     SLM agrees that the release under this paragraph 2 shall not cover and I
reserve and do not waive my rights, directly or indirectly to seek further
indemnification and/or contribution under the By-Laws of SLM. SLM hereby
reaffirms that I am entitled to indemnification after termination of my
employment, for actions taken in my capacity as an officer of SLM Corporation or
applicable SLM Corporation subsidiaries under the bylaws of the applicable
subsidiary or SLM (subject to the provisions of the By-Laws, which limit
indemnity in certain circumstances).
     SLM acknowledges that the SLM’s Board of Directors passed a resolution on
March 20, 2008 pertaining to the advancement of legal expenses for certain
officers including me. I acknowledge that I previously signed an undertaking
relating to certain litigation matters and this Confidential Agreement and
Release. I hereby agree to repay such legal fees and expenses advanced on my
behalf by SLM and incurred by me in relation to (i) the consolidated class
action styled Robert H. Burch v. SLM Corp., Albert L. Lord, Charles Elliott
(C.E.) Andrews and Robert S. Autor (S.D.N.Y., 08-CV-01029); (ii) the putative
class actions relating to SLM’s 401(k) Plans (currently styled as Slaymon v. SLM
Corporation et al. (S.D.N.Y., 08-CV-4334), Cordero v. SLM Corporation et al.
(S.D.N.Y., 08-CV-7285), and Patel v. SLM Corporation et al. (S.D.N.Y.
08-CV-7846)); and (iii) any related investigation or other proceeding that may
subsequently be initiated by the SEC or other governmental or regulatory
agencies as well as any shareholder or other private party litigation filed
prior to the date hereof or subsequently in connection with related matters
(collectively, the “Matters”), if it should ultimately be determined that the
undersigned is not entitled to indemnification under SLM’s bylaws, or otherwise.

2 of 6



--------------------------------------------------------------------------------



 



The foregoing undertaking shall cover each request for advancement of expenses
submitted on or after the date hereof by the undersigned with respect to the
Matters and shall supersede any undertaking made by the undersigned prior to the
date hereof.
     (3) Covenant Not To Sue: Except as set forth in the proviso in Section 2
and otherwise set forth as follows, I agree not to sue the Released Parties with
respect to any claims, demands, liabilities or obligations released by this
Agreement and Release. The Parties agree, however, that nothing contained in
this covenant not to sue or elsewhere in this Agreement and Release shall:
     (a) prevent me from challenging, under the Older Workers Benefits
Protection Act (29 U.S.C. § 626), the knowing and voluntary nature of my release
of any age claims in this Agreement and Release before a court, the Equal
Employment Opportunity Commission (“EEOC”), or any other federal, state, or
local agency;
     (b) prevent me from enforcing any future claims or rights that arise under
the Age Discrimination in Employment Act (“ADEA”) after I have signed this
Agreement and Release.
     (c) prohibit or restrict me from: (i) making any disclosure of information
required by law; (ii) filing a charge, testifying in, providing information to,
or assisting in an investigation or proceeding brought by any governmental or
regulatory body or official; or (iii) from testifying, participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal or state employment law or any federal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.
     Except with respect to the proviso in Section 2 regarding alleged
securities violations and notwithstanding anything to the contrary in this
paragraph, I hereby waive and release any right to receive any personal relief
(for example, money) as a result of any investigation or proceeding of the U.S.
Department of Labor, EEOC, or any federal, state, or local government agency or
court. Further, with my waiver and release of claims in this Agreement and
Release, I specifically assign to the Released Parties my right to any recovery
arising from any such investigation or proceeding.
     (4) Additional Representations and Promises: I further acknowledge and
agree that:
     (a) I agree to return all SLM and Released Parties’ property in my
possession or control to them, except that I may keep my cell phone, blackberry,
and computer after a mirror image of the data on such items are made for
litigation purposes.
     (b) I hereby represent and warrant that I have not reported any illegal
conduct or activities to any supervisor, manager, department head, human
resources representative, director, officer, agent or any other representative
of SLM, any member of the legal or compliance departments, or to the Code of
Business Conduct hotline and have no knowledge of any such illegal conduct or
activities relating to my duties at SLM.
     (c) If I breach any provisions of this Agreement and Release, I agree that
I will pay for all reasonable costs incurred by SLM or any entities or
individuals covered by this Agreement and Release, including reasonable
attorneys’ fees, in defending against my claim and seeking to uphold my release.

3 of 6



--------------------------------------------------------------------------------



 



     (d) I promise to keep the terms of this Agreement and Release completely
confidential except as may be required or permitted by statute, regulation or
court order. Notwithstanding the foregoing, I may disclose such information to
my immediate family and professional representatives, so long as they are
informed and agree to be bound by this confidentiality clause. This Agreement
and Release shall not be offered or received in evidence in any action or
proceeding in any court, arbitration, administrative agency or other tribunal
for any purpose whatsoever other than to carry out or enforce the provisions of
this Agreement.
     (e) I further promise not to disparage SLM, its business practices,
products and services, or any other entity or person covered by this Agreement
and Release.
     (f) I understand that SLM in the future may change employee benefits or
pay. I understand that my job may be refilled.
     (g) I have not suffered any job-related wrongs or injuries, such as any
type of discrimination, for which I might still be entitled to compensation or
relief in the future. I have properly reported all hours that I have worked and
I have been paid all wages, overtime, commissions, compensation, benefits, and
other amounts that SLM or any Released Party should have paid me in the past.
     (h) I intentionally am releasing claims that I do not know I might have and
that, with hindsight, I might regret having released. I have not assigned or
given away any of the claims that I am releasing.
     (i) If SLM or I successfully assert that any provision in this Agreement
and Release is void, the rest of the Agreement and Release shall remain valid
and enforceable unless the other party to this Agreement and Release elects to
cancel it.
     (j) If I initially did not think any representation I am making in this
Agreement and Release was true, or if I initially was uncomfortable making it, I
resolved all my concerns before signing this Agreement and Release. I have
carefully read this Agreement and Release, I fully understand what it means, I
am entering into it knowingly and voluntarily, and all my representations in it
are true. SLM would not have signed this Agreement and Release but for my
promises and representations.
     (5) Arbitration of Disputes: Except with respect to the proviso in
Section 2 concerning securities litigation, SLM and I agree to resolve any
disputes we may have with each other through final and binding arbitration. For
example, I am agreeing to arbitrate any dispute about the validity of this
Agreement and Release or any discrimination claim, which means that an
Arbitrator and not a court of law will decide issues of arbitrability and of
liability with respect to any claim I may bring; provided, however, that either
party may pursue a temporary restraining order and/or preliminary injunctive
relief, with expedited discovery where necessary, in a court of competent
jurisdiction to protect common law or contractual trade secret or confidential
information rights and to enforce the post-employment restrictions in Section 6.
I also agree to resolve through final and binding arbitration any disputes I
have with SLM, its affiliates, or any current or former officers, employees or
directors who elects to arbitrate those disputes under this subsection.
Arbitrations shall be conducted by JAMS (also known as Judicial Arbitration &
Mediation Services) in accordance with its employment dispute resolution rules.
This agreement to arbitrate does not apply to government agency proceedings, but
does apply to any lawsuit I might bring, including but not limited to any
lawsuit

4 of 6



--------------------------------------------------------------------------------



 



related to a government agency proceeding. By agreeing to this Agreement and
Release, I understand that I am waiving my right to a jury trial.
     (6) Confidentiality: Except as required or permitted by statute,
regulation, subpoena, or court order, or pursuant to written consent given by
SLM’s General Counsel, I agree not to disclose to anyone else any of the
information or materials which are proprietary or trade secrets of SLM or are
otherwise confidential. In addition, in consideration of the Special Payments
and Benefits described above, I hereby acknowledge that I previously signed a
February 23, 2003 Employment Agreement (“ Employment Agreement”) and that I
continue to be bound by Sections 10, 15, 25, and 26 of the Employment Agreement.
     (7) Review Period: I hereby acknowledge (a) that I initially received a
copy of the original draft of this Agreement and Release on or before
September 30, 2008 and amended Agreement and Release on October 1, 2008;
(b) that I was offered a period of 45 days to review and consider it; (c) that I
understand I could use as much of the 45 day period as I wish prior to signing;
and (d) that I was strongly encouraged to consult with an attorney in writing
before signing this Agreement and Release, and understood whether or not to do
so was my decision.
     (8) Revocation of Claims: I understand that I may revoke the waiver of the
Age Discrimination in Employment Act (ADEA) claims made in this Agreement and
Release within seven (7) days of my signing. My waiver and release of claims
under ADEA shall not be effective or enforceable and I will not receive 70% of
the Special Payments described in Section (1) above. Revocation of claims can be
made by delivering a written notice of revocation to Joni Reich, Senior Vice
President, Administration, SLM Corporation, 12061 Bluemont Way, MDC V5102,
Reston, VA 20190.
     (9) I acknowledge that I have read and understand all of the provisions of
this Agreement and Release. This Agreement and Release represents the entire
agreement between the Parties concerning the subject matter hereof and shall not
be altered, amended, modified, or otherwise changed except by a writing executed
by both Parties. I understand and agree that this Agreement and Release, if not
timely revoked pursuant to Section (8), is final and binding when executed by
me. I sign this document freely, knowingly and voluntarily. I acknowledge that I
have not relied upon any representation or statement, written or oral, not set
forth in this Agreement and Release. If any provision of this Agreement and
Release is held by a court of competent jurisdiction or by an arbitrator to be
contrary to law, the remainder of that provision and the remaining provisions of
this Agreement and Release will remain in full force and effect to the maximum
extent permitted by applicable law. This Agreement shall be construed under the
laws of the Commonwealth of Virginia.
     (10) In addition, in consideration of the Special Payments and Benefits
described above, I further agree to cooperate with SLM, its affiliates, and its
legal counsel in any legal proceedings currently pending or brought in the
future against SLM, as may be reasonably requested by SLM, including, but not
limited to: (1) participation as a witness; (2) drafting, producing, and
reviewing documents; (3) assisting with interviews; and (4) contacting SLM. This
includes, but is not limited to, providing the aforementioned assistance in
Burch v. SLM Corporation et al., Rodriguez v. SLM Corporation et al., Chae v.
SLM Corporation et al., 401(k) stock drop cases (Slaymon v. SLM Corporation et
al., Cordero v. SLM Corporation et al., and Patel v. SLM Corporation et al.),
and Matters as defined in Section 2. In the event I am requested, with
reasonable notice, to travel as part of this litigation cooperation, SLM agrees
to pay my reasonable out of pocket expenses.

5 of 6



--------------------------------------------------------------------------------



 



Before you sign this Agreement and Release, please take it home, read through
each section and carefully consider it. SLM recommends that you discuss it with
your personal attorney (any personal attorney fees are not covered under the
terms of this agreement). You have up to 45 days to consider this Agreement and
Release. You may not make any changes to the terms of this Agreement and
Release. Except as otherwise provided herein, by signing this Agreement and
Release, you will be waiving any claims whether known or unknown.

         
/s/ C. E. Andrews
  October 2, 2008
 
   
C. E. Andrews
 

Date      
/s/ Joni Reich
  October 8, 2008    
Joni Reich
 
 
Date    
Senior Vice President, Administration
       
SLM Corporation
       

6 of 6